Citation Nr: 1525407	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides, including Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to January 1973.  He also had subsequent reserve duty service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in February 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic claims file.  The corresponding Virtual VA file contains additional VA medical records dated April 2006 to September 2014.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran testified at his February 2015 hearing that, while serving aboard the USS Josephus Daniel, he was exposed to herbicides while in the vicinity of Vietnam, to include DaNang Harbor and the Gulf of Tonkin.  The Veteran also testified that he was exposed to herbicides while his ship was traveling through a "channel" in order to reach DaNang Harbor.  The Veteran contends that this channel was an inland waterway of Vietnam.  

Military records show that the USS Josephus Daniels was in the official waters of the Republic of Vietnam from April 9, 1970 to May 6 1970, from May 26, 1970 to June 26, 1970, and from July 15, 1970 to August 8, 1970.

The AOJ researched the Veteran's Vietnam service and exposure to herbicides, to include requesting deck logs from April 1970 to August 1970, from the Joint Services Records and Research Center (JSRRC).  In its response, JSRRC summarized the ship's course and noted that the time period of the requested search, as submitted by the AOJ, exceeded the scope of allowable searches, as it exceeded a 60 day increment.  A formal finding of unavailability was then associated with the claims file.  The Board finds that the AOJ must re-submit the request for deck logs for the USS Josephus Daniel for the time period of April 1970 to August 1970 to the JSRRC, however, the AOJ should submit the request in 60 day increments.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to submit any information that is not evidenced by the current record.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Re-submit a request for deck logs of the USS Josephus Daniel to JSRRC.  In this request, the AOJ should break down the requested time period of April 1970 to August 1970 into 60 day increments so that the JSRRC may complete its search.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

